DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/22/2020.
Claims 1-10, 12-14, 17-22, and 25 are presented for examination.
Claims 11, 15, 16, 23 and 24 are canceled by preliminary amendment dated 01/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019 and on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “start” date and “end” date during a month period on Figure 3 and Figure 4, as described in the specification and it show “Export Gas Rate” without unit and/or percentage, and Figure 5 it shows “Export Gas Rate” without unit and/or percentage, proving difficult to understand the measurements plots.
 Figure 6 is objected because it shows a two plot for same well (1) choke, as described in the specification. (See applicant para. [0273] “In FIG . 6 the uncertainty measures of the linear model are shown . A first line 14 represents the linear model for changes in the choke of well 1 and a second line 16 represents the effect on the total gas export for changes in the choke of well 2.”). 
Further the drawings are objected  on Figure 9 (i.e., pressure) and Figure 10 (i.e., pressure, choke, stable) because are missing an units and/or percentage, proving difficult to understand the measurements plots.  On Figure 9  base on para.[0312] (“FIG . 9 illustrates this for one window . Samples marked with blue are labelled as stable and samples marked with red are labelled as transient). The classifiers task is to determine this labelling . The green circle marks the middle sample.”) it is difficult to understand circle mark in three different color (blue, red, green), because the samples market plot show in black and white on Figure 9.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-14, 17-22, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (i.e., software per se – MPEP 2106.03(I)).
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1:
With respect to claim 1, applying step 1, the preamble of independent claim 1 is a method, as such that claim fall within the statutory category of a process .
Step 2A, prong one:
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim 1 recites:
A method for recording data relating to the performance of an oil and gas flow network, the method comprising: (preamble)
(2) identifying multiple time intervals in the data during which the control point(s) and the flow parameter(s) can be designated as being in a category selected from multiple categories relating to different types of stable production and multiple categories relating to different types of transient events (mental process – observation, evaluation, judgment, opinion),
wherein the data hence includes multiple datasets each framed by one of the multiple time intervals (mental process – observation, evaluation, judgment, opinion);
(3) assigning a selected category of the multiple categories to each one of the multiple datasets that are framed by the multiple time intervals (mental process – observation, evaluation, judgment, opinion); and
	 (4) extracting statistical data representative of some or all of the datasets identified in step (2) to thereby represent the original data from step (1) in a compact form including details of the category assigned to each time interval in step (3). (mental process – observation, evaluation, judgment, opinion)
The limitation of “(2) identifying multiple time intervals in the data during which the control point(s) and the flow parameter(s) can be designated as being in a category selected from multiple categories relating to different types of stable production and multiple categories relating to different types of transient events” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation" can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some such as identifying multiple time intervals in a set of data and then considering values based on that 
The limitation of “ wherein the data hence includes multiple datasets each framed by one of the multiple time intervals” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation" can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine if the “framed” time interval has been met in considering a dataset (i.e., observation, evaluation, judgment, opinion). Further, this limitation merely states what the data used in the abstract idea represents.
The limitation of “ (3) assigning a selected category of the multiple categories to each one of the multiple datasets that are framed by the multiple time intervals; and” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation" can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could some “assigning a category” evaluate from “selected” and judge on “datasets that are framed”. Further, this limitation that this assigning a category to part of the data from a set of categories is merely an evaluation and judgment.
The limitation of “ (4) extracting statistical data representative of some or all of the datasets identified in step (2) to thereby represent the original data from step (1) in a compact form including details of the category assigned to each time interval in step (3).” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III).  For example, a person could mentally with the use of pen and paper perform some “extracting statistical data” judgement “of the datasets” evaluation. Further, this limitation is a merely evaluation and judgment of the results of the analysis of the data.
Step 2A, prong two:
:  “A method for recording data relating to the performance of an oil and gas flow network, the method comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “(1) gathering data covering a period of time, wherein the data relates to the status of one or more control point(s) within the flow network and to one or more flow parameter(s) of interest in one or more flow path(s) of the flow network; ” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to processing the recording data relating to the performance of an oil and gas flow network, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting recording data. Thus, the claim does not integrate the identified abstract ideas into a practical application. 
Step 2B:
Under step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.05(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements “(1) gathering data covering a period of time…” are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. As such, considering the claim limitations as an ordered 
Claims 2-7, 9, 10, 12-14 and 17-22 are dependent on independent claim 1 respectively and includes all the limitations of claim 1.
Claim 2, recites “wherein step (1) includes gathering the data over a period of time of at least a month.” (Insignificant extra-solution activity – Mere Data Gathering, see MPEP 2106.05(g) (3)). The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process is merely output/input to the model. Furthermore, as Berkheimer evidence that the claim elements “(1) gathering data covering a period of time at least a month” are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
 Claim 3 recites “wherein step (2) includes identifying at least 100 time intervals.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the data represents (time intervals) and then utilizes evaluation, judgment, and opinion to identify a certain number of time intervals. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 4 recites “wherein the multiple categories relating to stable production include: stable steady state production;” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies 
“stable production with flush production from one or more wells;” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories” options are and then utilizes evaluation, judgment, and opinion to identify a “stable (with flush) production from one or more wells”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
“stable production with slugging dynamics present, such as casing heading, severe slugging or other slugging dynamics; and stable production including sand production.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories” options are and then utilizes evaluation, judgment, and opinion to identify a “stable production with slugging dynamics present …”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
 Claim 5 recites “wherein the multiple categories relating to transient events include one or more active event categories such as: well testing events, active process events, active well events, and/or active reservoir events.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely 
 Claim 6 recites “wherein the multiple categories relating to transient events include one or more passive event categories such as: passive process events, passive reservoir/well events or sensor error events” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories” options are and then utilizes evaluation, judgment, and opinion to identify the “transient events (passive)”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 7 recites “wherein the method includes determining which category should be selected at step (3) by determining what combination of asset dynamics are present for the dataset, where an asset dynamic is a phenomena or event that occurs during the time interval for datasets in one or more of the categories.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories“ options are and then utilizes evaluation, judgment, and opinion to identify a “combination of asset dynamics …”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
 	Claim 8 is dependent from the claim 7 and includes all the limitations of the claim 7.
“wherein the asset dynamics include some or all of: depletion, flush production, build-up, draw-down, pipeline transients due to control changes, slugging dynamics, production system fluctuation and[[/or]] reservoir composition dynamics.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies further what the “asset” options are and then utilizes evaluation, judgment, and opinion to identify a “composition”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
 Claim 9 recites “wherein there are multiple categories assigned for at least some data points in the data such that for those data points there are overlapping time intervals that define overlapping datasets, where each dataset has a different category.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories” options are and then utilizes evaluation, judgment, and opinion to identify a “time interval (dataset}”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
 Claim 10 recites “wherein identifying a time interval with a dataset that can be categorised as one of the multiple categories of stable production requires at least one of:  a time period longer than a predefined minimum during which there has been no change to a control point outside of a certain threshold; and” (mental process – observation, evaluation, judgment, opinion).  The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories” options are and then utilizes evaluation, judgment, and opinion to identify a certain period of  
“that there are no changes to the control points for a minimum time of up to 12 hours prior to a point where the time interval may start.” (mental process – observation, evaluation, judgment, opinion). The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories” options are and then utilizes evaluation, judgment, and opinion to identify a certain period of  “time interval”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 12 recites “wherein the time period for a potential time interval with a dataset that can be categorised as one of the multiple categories of stable production is not be allowed to continue after a point where new changes are made to any of the control point(s).” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “categories” options are and then utilizes evaluation, judgment, and opinion to identify a certain “time interval (dataset}”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 13 recites “comprising: including the use of at least one of historical data[[,]] and live data.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the 
 Claim 14 recites “wherein step (4) includes gathering and storing the statistical data in tabular form,  as a compact data table, the compact data table including the categories from step (3) and statistics representative of each of the time intervals from step (4).” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “statistical data” options (i.e., form) are and then utilizes evaluation, judgment, and opinion to identify a certain “time interval (data)”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 17 recites “comprising using the statistical data extracted at step (4) in the assessment of factors relating to performance of the flow network including production rate as well as the integrity of the flow network.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “statistical data” options are and then utilizes evaluation, judgment, and opinion to identify a certain “factors (performance)”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
 Claim 18 recites “wherein the statistical data from step ( 4) is used in order to identify relationships between the status of the control points and the flow parameters and to allow a local model to be formed to represent the relationships.” (mental process – observation, evaluation, judgment, opinion). The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “statistical data” options are and then utilizes evaluation, judgment, and opinion to identify a certain the “relationships”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
 Claim 19 recites “wherein the control points are any means capable of applying a controlled adjustment to the flow network, in particular an adjustment to the flow of fluid within the network, such as one or more of flow control valves, pumps, compressors, gas lift injectors, expansion devices and so on.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “control points” options are and then utilizes evaluation, judgment, and opinion to identify a certain “controlled adjustment”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
 Claim 20 recites “wherein the flow parameter(s) measured are any parameter that is affected by the adjustment(s) applied at the control point(s ), such as one or more of pressure, flow rate (by volume or flow speed), flow level, temperature, a ratio of gas to liquid, proportions of certain components within the flow, density [[and/]]or pH.” (mental process – observation, evaluation, judgment, opinion). The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “flow parameter(s)” options are and then utilizes evaluation, judgment, and opinion to identify a certain “parameter”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to 
 Claim 21 recites “wherein the one or more flow parameter(s) relate to one or more flow path(s) in which flows of more than one of the different branches within the flow network have been combined.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “flow parameter(s)” options are and then utilizes evaluation, judgment, and opinion to identify a certain “flow path”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 22 recites “comprising producing data.” (mental process – observation, evaluation, judgment, opinion) . The claim language provides that the underlying mental process is performed by generic computer components and merely identifies what the “data” options are and then utilizes evaluation, judgment, and opinion to identify a certain “data (producing)”. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 25 as an independent claim recites “A computer program product comprising instructions for execution on a data processing apparatus arranged to receive data relating to control points and flow parameters in a flow network; wherein the instructions, when executed, will configure the data processing apparatus to carry out a method as claimed in clam 1.” Is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, software per se. MPEP 
In the instant claim language, the claims are construed as ““A computer program product comprising instructions” (software) “for execution on a data processing apparatus arranged to receive data relating to control points and flow parameters in a flow network;” (intended use/result – no patentable weight given – see MPEP 2111.02 and 2173.05)” wherein the instructions, when executed, will configure the data processing apparatus to carry out a method as claimed in clam 1.” (intended use/result – no patentable weight given – see MPEP 2111.02 and 2173.05)”. 
Examiner respectfully suggests that amending the claims to more positively claim the structural claim elements would overcome this rejection.
For the sake of compact prosecution, while claim 25 is found ineligible under step 1 of the Alice analysis, as a software per se, Examiner is providing a full analysis for this claim presuming the claim language is amended for this claim and that analysis moves to step 2. 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 12-14, 17-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOSS et al. (U.S. Patent Application Publication 2016/0054713A1).
Regarding claim 1, FOSS discloses:
A method for recording data relating to the performance of an oil and gas flow network, the method comprising: (FOSS: para. [0057] “A data analysis device for receiving measurements of changes in one or more flow parameter(s) in one or more flow path(s) in which flows of more than one of the different branches have been combined, carrying out an analysis of the flow parameter measurements to identify variations induced by the applied excitations, and determining a proposed adjustment to be made at one or more of the control points in order to improve the performance of the flow network”;)
(1) gathering data covering a period of time, (FOSS: para. [0010] “…determined based on data that includes data obtained from real-time measurement of the system.” Para. [0042] “The frequency spectrum for the flow network may be a measurement of combined flow rates or pressures over a period of time, for example over several days.” Para [0099] “The test can also include gathering data relating to the gas-oil ratio, water cut and so on.”)
wherein the data relates to the status of one or more control point(s) within the flow network and to one or more flow parameter(s) of interest in one or more flow path(s) of the flow network: (FOSS: para. [0057] “…one or more flow parameter(s) in one or more flow path(s) in which flows of more than one of the different branches have been combined, carrying out an analysis of the flow parameter measurements to identify variations induced by the applied excitations (i.e., data), and determining a proposed adjustment to be made at one or more of the control points in order to improve the performance of the flow network;”) 
(2) identifying multiple time intervals in the data during which the control point(s) and 
(FOSS: para. [0010] “…determined based on data that includes data obtained from real-time measurement of the system, “para. [0057] “…carrying out an analysis of the flow parameter measurements to identify variations induced by the applied excitations, and determining a proposed adjustment to be made at one or more of the control points in order to improve the performance of the flow network;”)
	the flow parameter(s) can be designated as being in a category selected from multiple categories relating to different types of stable production and (FOSS: para. [0024] “The flow parameter(s) measured may be any parameter that is affected by the excitation applied at the control points. In the example where the flow network is an oil and gas production flow network then the flow parameter(s) may for example include (i.e., different types of stable production): water cut (WC), productivity index (PI), Gas Oil Ratio (GOR), BHP and wellhead pressures, rates after topside separation, other rate measurements, e.g. water after Subsea separation, other pressures, e.g. manifold line pressure, separator pressure, other line pressures, temperatures (many places along the production system), flow velocities or sand production, amongst other things” para. [0057] “…carrying out an analysis of the flow parameter measurements to identify variations induced by the applied excitations , and determining a proposed adjustment (i.e., stable) to be made at one or more of the control points in order to improve the performance of the flow network;” para. [0159] “When it suits the production engineer, he may look at the model’s suggestion for production changes. He can decide to not make any changes, implement the suggested changes, or something else. Either way, when the process is stabilized at a new operating point, “)
	multiple categories relating to different types of transient events, (FOSS: para. [0024] … The flow parameter (s) could alternatively or additionally include one or more parameter(s) relating to the characteristics of the fluid in the flow network, such as a ratio of gas to liquid, proportions of certain components within the flow, density, pH and so on (i.e., categories). In the example where the flow network is an oil and gas production flow network then the flow parameter(s) may for example include water cut (WC), productivity index (PI), Gas Oil Ratio (GOR), BHP and wellhead pressures, rates after topside separation, other rate measurements, e.g. water after Subsea separation, other pressures, e.g. manifold line pressure, separator pressure, other line pressures, temperatures (many places along the production system), flow velocities or sand production, amongst other things.” Para[0036] “Once the relationships between the excitations and the flow parameter(s) are known then it is trivial to create a linear model, for example by dividing the amplitude of the excitations with the amplitude of the corresponding flow in order to obtain a linear mapping (i.e., transient event)  between all inputs and all outputs of the system”. [Merely further for claim clarification of “transient event” by an applicant cited on the instant specification, para. [0019] (“The linear and quadratic terms and / or lines may be used to determine if a dataset should be categorised as one of the multiple categories of stable production or if it should be categorized in some other way. For example, a large linear and / or quadratic term may indicate a transient event.”)]
	wherein the data hence includes multiple datasets each framed by one of the multiple time intervals; (FOSS: para. [0127] “The data obtained by real-world excitation of control points within the flow network may be augmented (i.e., multiplied) by data obtained from models derived from simulations of the flow network.” Para. [0135] “FIG. 13 illustrates the resulting variations in flow rates and pressures over a 12 hour period during the excitation of the choke and gas lift, along with the addition of simulated noise.”)
	(3) assigning a selected category of the multiple categories to each one of the multiple datasets that are framed by the multiple time intervals; and (FOSS: para. [0077] “FIG. 10 shows a time series (i.e., multiple time intervals) for simulated pressures (i.e., datasets) in three wells and a manifold when excitations are applied at choke valves and also gas lift valves for the wells;”)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	(4) extracting statistical data representative of some or all of the datasets identified in step (2) to thereby represent the original data from step (1) in a compact form including details of the category assigned to each time interval in step (3). (FOSS: Para. [0057] “A data analysis device for receiving measurements of changes in one or more flow parameter(s) in one or more flow path(s) in which flows of more than one of the different branches have been combined, carrying out an analysis of the flow parameter measurements to identify variations induced by the applied excitations, and determining a proposed adjustment to be made at one or more of the control points in order to improve the performance of the flow network;” para. [0128] “…FIG. 10 illustrates an example of simulated pressures in a simple system with oscillations applied to the system to be able to extract the necessary parameters”. para [0157] “A Fourier transform of all relevant measurements for a suitable time period (typically the last 6-18 hours of production for oil and gas networks) is conducted to find/compute the parameters of the linearized model (i.e., statistical data).” Foss above discloses flow parameters (dataset branch n+1) for multiple branches each with their own parameters, where the branches are then combined into a smaller number )

Regarding claim 3, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein step (2) includes identifying at least 100 time intervals. (FOSS: para. [0010] “…determined based on data that includes data obtained from real-time measurement of the system.” Para. [0042] “The frequency spectrum for the flow network may be a measurement of combined flow rates or pressures over a period of time for example over several days.” ) Examiner notes that FOSS discloses real-time data, which would include data points at least every second that is being obtained over a period of several days. Each of the period of time of a second (or a couple of seconds, or minutes) is considered a time interval, with a disclosure of real-time data over a period of days teaching at least 100 time intervals.

Regarding claim 4, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the multiple categories relating to stable production include: stable steady state production; stable production with flush production from one or more wells; stable production with slugging dynamics present, such as casing heading, severe slugging or other slugging dynamics; and stable production including sand production. (FOSS: para. [0132] “For a more detailed example, consider a flow network that consists of ten (i.e., multi categories) production wells connected to a platform through one pipeline. The simulation includes a dynamic model of 10 vertical wells, one manifold, one pipe line and gas-lift supply. This is shown in FIG. 12.” para. [0024] “The flow parameter (s) could alternatively or additionally include one or more parameter(s) relating to the characteristics of the fluid in the flow network, such as a ratio of gas to liquid, proportions of certain components within the flow, density, pH and so on. In the example where the flow network is an oil and gas production flow network then the flow parameter(s) may for example include water cut (WC), productivity index (PI), Gas Oil Ratio (GOR), BHP and wellhead pressures, rates after topside separation, other rate measurements, e.g. water after Subsea separation, other pressures, e.g. manifold line pressure, separator pressure, other line pressures, )

Regarding claim 5, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the multiple categories relating to transient events include one or more active event categories such as: well testing events, active process events, active well events, and/or active reservoir events. (FOSS: para. [0024] … The flow parameter (s) could alternatively or additionally include one or more parameter(s) relating to the characteristics of the fluid in the flow network, such as a ratio of gas to liquid, proportions of certain components within the flow, density, pH and so on (i.e., categories). In the example where the flow network is an oil and gas production flow network then the flow parameter(s) may for example include water cut (WC), productivity index (PI), Gas Oil Ratio (GOR), BHP and wellhead pressures, rates after topside separation, other rate measurements, e.g. water after Subsea separation, 
Para [0050] “ The measured flow parameters, such as pressure, flow rate and or temperature, for the example of an oil and gas production flow network, may include one or more of well bore pressure, wellbore temperature, wellhead pressure, wellhead temperature, oil flow rate, gas flow rate, and/or water flow rate. “para. [0069] “FIG.2b shows an arrangement of field equipment in an oilfield simulation used to demonstrate a well testing method;” para[0036] “Once the relationships between the excitations and the flow parameter(s) are known then it is trivial to create a linear model, for example by dividing the amplitude of the excitations with the amplitude of the corresponding flow in order to obtain a linear mapping (i.e., transient event) between all inputs and all outputs of the system” )
[Merely further for claim clarification of “transient event” by an applicant cited on the instant specification, para. [0019] (“The linear and quadratic terms and / or lines may be used to determine if a dataset should be categorised as one of the multiple categories of stable production or if it should be categorized in some other way. For example, a large linear and / or quadratic term may indicate a transient event.”)]
Regarding claim 6, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the multiple categories relating to transient events include one or more passive event categories such as: passive process events, passive reservoir/well events or sensor error events. (FOSS: para. [0016] “In prior art simulations and models attempts are made to predict the performance of a flow network and to obtain a single solution "off-line' for an optimum configuration of the control points. A typical set-up for such a simulation is to use an iterative solution that starts from a known point, based on measurement of parameters of the flow network obtained using a conventional method, and then attempts to converge toward optimised performance without further input (i.e., passive event) regarding the real-world impact of the iterative adjustment on the flow network “
para. [0024] ”In the example where the flow network is an oil and gas production flow network then the flow parameter(s) may for example include water cut (WC), productivity index (PI), Gas Oil Ratio (GOR), 

Regarding claim 7, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the method includes determining which category should be selected at step (3) by determining what combination of asset dynamics are present for the dataset, where an asset dynamic is a phenomena or event that occurs during the time interval for datasets in one or more of the categories. (FOSS: para. [0077] “FIG. 10 shows a time series (i.e., multiple time intervals) for simulated pressures (i.e., datasets) in three wells and a manifold when excitations (i.e., asset dynamic) are applied at choke valves and also gas lift valves for the wells;” para.[0132) “For a more detailed example, consider a flow network that consists of ten production wells connected to a platform through one pipeline. The simulation includes a dynamic model (i.e., asset dynamic) of 10 vertical wells, one manifold, one pipe line and gas-lift supply. This is shown in FIG. 12. Production header 2 is connected to ten wells 8 each having a choke valve 14. A gas lift system, also connected to each of the ten wells, can apply gas lift at a rate controlled by gas lift valves 15.”)

Regarding claim 8, FOSS discloses all of the features with respect to claim 7 as outlined above and further FOSS discloses: wherein the asset dynamics include some or all of: depletion, flush production, build-up, draw-down, pipeline transients due to control changes, slugging dynamics, production system fluctuation and[[/or]] reservoir composition dynamics. (FOSS: para.[0132) “For a more detailed example, )

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 9, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein there are multiple categories assigned for at least some data points in the data such that for those data points there are overlapping time intervals that define overlapping datasets, where each dataset has a different category. (FOSS: para. [0049]”… Production constraints or other constraints on the flow network may set a maximum for the amplitude, since an increase in amplitude can give rise to a decrease in production. The method may include determining a baseline amplitude for the selected frequency range by determining a line of best fit for the frequency/amplitude data, for example by a least squares analysis. The amplitude for the input oscillations may then be set to be at least five times larger than the baseline, preferably ten times larger. All the oscillations may be applied at the same 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 10, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein identifying a time interval with a dataset that can be categorised as one of the multiple categories of stable production requires at least one of: a time period longer than a predefined minimum during which there has been no change to a control point outside of a certain threshold; and (FOSS: para. [0122] “It should be noted that oscillations could be applied over a longer time period than that shown in FIG. 5. For example, the oscillations could be applied for the whole period of the build-up test. A longer time period for applying the oscillations can improve the data that is obtained, but the trade-off is that production losses are increased. It is also possible to scale the oscillations, with different amplitudes for different frequencies; in particular it can be useful to increase the amplitude at lower )
that there are no changes to the control points for a minimum time of up to 12 hours prior to a point where the time interval may start. (FOSS: para. [0047] “In a Fourier analysis the total test period required to provide resolution for a given frequency spacing is the inverse of the frequency spacing…The frequency spacing may be selected to ensure that the total test time is limited to be 60 hours or less (i.e. a spacing of 5 pHz or above), preferably 12 hours or less (i.e. a spacing of 25 pHz or above), more preferably 6 hours or less (i.e. a spacing of 50 pHz or above).” Para. [0048] “The number of frequencies required will relate to the number of control points that need to be excited. In the simplest case, the method may include selecting a number of frequency slots that will provide available test frequencies for the total number of control points to be excited.”)
[Applicant cited on Para. [0198] “Frequency analysis , e.g. a Fast Fourier Trans form , is run over the data of each interval...”]

Regarding claim 12, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the time period for a potential time interval with a dataset that can be categorised as one of the multiple categories of stable production is not be allowed to continue after a point where new changes are made to any of the control point(s). (FOSS: para.[0156] “ The next table gives the resulting change in the production rates, oil production being the target of the model, while gas and water production make up the capacity constraints. This clearly demonstrates that the recommended steps are in the right direction, increasing the oil production rate for each iteration. Note that at Step 4 the water has exceeded the maximum permitted and therefore although the oil production rate is higher the setting used for Step 4 are not allowed and must be changed to avoid going outside the constraint on water content.”)

Regarding claim 13, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: comprising:  including the use of at least one of historical data[[,]] and live data. (FOSS: para.[0010] “…data that includes data obtained from real-time measurement (i.e., live) of the system,” para.[0099] “The measured data (i.e., historical data) is analysed and effects arising from the outputs of the various wells are identified…

Regarding claim 14, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein step (4) includes gathering and storing the statistical data in tabular form,  as a compact data table, the compact data table including the categories from step (3) and statistics representative of each of the time intervals from step (4).
(FOSS para. [0146] ]” The first table below lists all sets and their indices (i.e., categories)
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, while the second table gives all variables of the model.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The parameters can be found in the third table, followed by the objective function and all constraints of the model. 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

para. [0157] “A Fourier transform of all relevant measurements for a suitable time period (typically the last 6-18 hours of production for oil and gas networks) is conducted to find/compute the parameters of the linearized model (i.e., statistical data).”)

Regarding claim 17, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: comprising using the statistical data extracted at step (4) in the assessment of factors relating to performance of the flow network including production rate as well as the integrity of the flow network. (FOSS ] para. [0135] “FIG. 13 illustrates the resulting variations in flow rates and pressures over a 12 hour period during the excitation of the choke and gas lift, along with the addition of simulated noise. The upper plot shows the total flow rate of oil, gas and water in the pipeline. The lower plot shows the  the analysis includes determination of parameters for a model.”)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 18, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the statistical data from step ( 4) is used in order to identify relationships between the status of the control points and the flow parameters and to allow a local model to be formed to represent the relationships. (FOSS  para. [0135] “FIG. 13 illustrates the resulting variations in 

Regarding claim 19, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the control points are any means capable of applying a controlled adjustment to the flow network, in particular an adjustment to the flow of fluid within the network, such as one or more of flow control valves, pumps, compressors, gas lift injectors, expansion devices and so on. (FOSS para. [0014] “…with the model then being preferably updated to take account of changes in the flow network caused by the adjustment to the control points.” para. [0023] “In preferred embodiments where the method is applied to an oil and gas production flow network the control points may include one or more of the following: choke control valve; gas lift valve settings or rates on wells or riser pipelines; ESP (Electric submersible pump) settings, effect, speed, pressure lift, etc.; down hole branch valve settings, topside and Subsea control settings on one or more: separators, compressors, pumps, scrubbers, condensers/coolers, heaters, stripper columns, mixers, splitters, chillers, etc. (any equipment that effects production).”)

Regarding claim 20, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the flow parameter(s) measured are any parameter that is affected by the adjustment(s) applied at the control point(s ), such as one or more of pressure, flow rate (by volume or flow speed), flow level, temperature, a ratio of gas to liquid, proportions of certain components within the flow, density [[and/]]or pH. (FOSS para. [0014] “…with the model then being preferably updated to take account of changes in the flow network caused by the adjustment to the control points.” para. [0024] )

Regarding claim 21, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein the one or more flow parameter(s) relate to one or more flow path(s) in which flows of more than one of the different branches within the flow network have been combined. (FOSS para. [0005] “in one or more flow parameter(s) in one or more flow path(s) in which flows of more than one of the different branches have been combined; ”)

Regarding claim 22, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: comprising producing data. (FOSS [0003]-[0004] “Viewed from a first aspect, the invention provides a method for control of a flow network in order to improve the performance of the flow network, the method comprising: a) applying predetermined excitations (i.e., producing data) at multiple control points within the flow network, wherein the multiple control points are at different branches of the flow network;”)

Regarding claim 25, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: A computer program product comprising instructions for execution on a data processing apparatus arranged to receive data relating to control points and flow parameters in a flow network; wherein the instructions, when executed, will configure the data processing apparatus to carry out a method as claimed in clam 1. (FOSS Claim 22 “A computer program product comprising instructions for execution on a data processing apparatus, the apparatus including hardware or software connections to permit excitations to be applied at multiple control points within a flow network and/or within a simulator of all or a part of the flow network; wherein the instructions, when executed, will con figure the data processing apparatus to carry out the method as claimed in any of claim 1”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over FOSS et al. 
(U.S. Patent Application Number US 2016.0054713A1; hereinafter "FOSS") in view of Yusti et al. (U.S. Patent Application Number  US 2010.0023269A1; hereinafter "Yus
Regarding claim 2, FOSS discloses all of the features with respect to claim 1 as outlined above and further FOSS discloses: wherein step (1) includes gathering the data over a period of time para. [0010] “…determined based on data that includes data obtained from real-time measurement of the system.” Para. [0042] “The frequency spectrum for the flow network may be a measurement of )
However, FOSS does not expressly disclose that of at least a month.
However, in the same field of endeavor, Yusti teaches:  para. [0139] “Such flow tests are typically performed periodically (e.g., on the order of monthly) or in response to a particular event, or Suspicion on the part of a user, such as a reservoir engineer. Such flow tests typically are carried out over several hours, to ensure that the measurements are obtained during stable well conditions.” Examiner notes that the claim language of "gathering the data over a period of time of at least a month" is construed as gathering data where the time periods can include data gathered at separate instances as long as the time period covered by the gathered data covers at least a month. If Applicant intends for a continuous gathering of data over a month time period, the claims language could be amended to reflect that embodiment.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined FOSS (directed to gathering data over time) and Yusti (directed to utilizing a performed periodically (i.e., monthly)) and arrived at model gathering the data over specific period of time as such monthly or more. One of ordinary skill in the art would have been motivated to make such a combination because some capability for measuring the fluid output from individual wells, at least on a periodic or sampled basis, is generally provided. Taught in Yusti (Para. [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Germain et al. (U.S. Patent Application Publication-20140351183A1) - “Building models and predicting operational outcomes of a drilling operation”-Abstract.
Hoskins et al. (U.S. Patent Application Publication US-201503O8627A1) –“ A liquid-flow monitoring device (10) arranged to monitor the flow of liquid in a conduit”- Abstract.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S./Examiner, Art Unit 2146                                                                                                                                                                                                        

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148